Exhibit 10.2

AOL INC.

ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS

 

1. Purpose.

The purpose of the AOL Inc. Annual Incentive Plan for Executive Officers
(hereinafter the “Plan”) is to provide for the payment of annual bonuses to
certain executive officers of the Company that qualify as performance-based
compensation under Section 162(m) of the Code and would be deductible by the
Company.

 

2. Definitions.

The following terms (whether used in the singular or plural) have the meanings
indicated when used in the Plan:

2.1 “Adjusted Net Income” shall mean income (loss) from continuing operations as
defined by GAAP, excluding the following: (a) noncash impairments of goodwill,
intangible and fixed assets and investments, (b) gains and losses on sales of
operating assets and investments, (c) external expensed costs related to
mergers, acquisitions, investments or dispositions, as well as contingent
consideration related to such transactions, (d) amounts related to securities
litigation and government investigations, (e) restructuring charges or
reductions in restructuring charges greater than $3 million, (f) reserves larger
than $3 million established in connection with litigation, tax audits and
similar governmental proceedings, (g) recoveries greater than $3 million in
litigation and similar proceedings, (h) gains or losses recognized from the
forgiveness of debt, (i) the impact of current year changes to accounting
standards and tax laws, and (j) the impact of taxes on the items described in
(a) through (i).

2.2 “Awards” means the incentive awards made annually pursuant to the Plan,
which may be made in the form of a cash payment, a grant of RSUs, a grant of
restricted shares or a combination of any of the foregoing, as determined by the
Committee in its sole discretion. Unless otherwise provided by the Committee,
any Award payable hereunder shall be paid in cash.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

2.5 “Committee” means the Compensation Committee of the Board, and any successor
thereto.

2.6 “Company” means AOL Inc., a Delaware corporation, and any successor thereto.



--------------------------------------------------------------------------------

2

 

2.7 “Distribution” means the distribution, on a pro rata basis, by Time Warner
Inc. to the record holders of Time Warner Inc. common stock as of the applicable
record date of all the outstanding shares of Company common stock owned by Time
Warner Inc. on the date of such distribution.

2.8 “GAAP” means generally accepted accounting principles applicable to the
Company as in effect from time to time.

2.9 “Maximum Award Amount” means the maximum amount payable to any Participant
under the Plan as an Award for a year, which is the lesser of 4.0% of Adjusted
Net Income or $4 million.

2.10 “Participant” means those employees of the Company and its affiliates as
the Committee shall designate to participate in the Plan.

2.11 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Code Section 162(m), as set forth in
Code Section 162(m)(4)(C).

2.12 “Plan” has the meaning ascribed thereto in Section 1.

2.13 “Regulations” means the rules and regulations under Section 162(m) of the
Code.

2.14 “Restricted Stock” means a share of common stock of the Company, par value,
$0.01 per share (the “Company Common Stock”), granted under an equity plan of
the Company, in settlement of an Award payable hereunder, and which may be
subject to conditions under which the Restricted Stock may be forfeited by the
Participant. Following payment pursuant to the Plan, shares of Restricted Stock
will have a vesting schedule that is established pursuant to the applicable
equity plan and award agreement. The value of a share of Restricted Stock shall
be equal to the closing price of the Company Common Stock, as reported on the
New York Stock Exchange (the “NYSE”) Composite Tape (or the closing price on the
composite tape for the primary exchange for the Company Common Stock if the
Company Common Stock is not listed on the NYSE), on the date of grant.

2.15 “RSUs” means restricted stock units approved and designated by the
Committee for crediting to a Participant’s account under an equity plan of the
Company, in settlement of an Award payable hereunder. Each RSU represents the
contingent right to receive a share of the Company Common Stock. Following
payment pursuant to the Plan, RSUs will have a vesting schedule that is
established pursuant to the applicable equity plan and award agreement. The
value of an RSU shall be equal to the closing price of the Company Common Stock,
as reported on the NYSE Composite Tape (or the closing price on the composite
tape for the primary exchange for the Company Common Stock if the Company Common
Stock is not listed on the NYSE), on the date of grant.



--------------------------------------------------------------------------------

3

 

3. Awards.

3.1 For any calendar year, (i) prior to the beginning of each such calendar
year, or (ii) at such later time as may be permitted by the Code and the
Regulations for the Awards hereunder to qualify for the Performance-Based
Exception, the Committee shall (x) select the executive officers of the Company
and its affiliates who are eligible to receive an Award for such year and
(y) establish the amount of the Award opportunity for each selected executive
that is payable if the performance goals specified in Section 3.2 hereof are
achieved. Unless a lesser Award opportunity amount is specified by the Committee
for a Participant for a year, a Participant’s Award opportunity for a year shall
be the Maximum Award Amount. Notwithstanding anything in the Plan to the
contrary, the actual Award payable to a Participant for a year may be downward
adjusted by the

Committee from the Award amount established for a Participant under this
Section 3.1 in the Committee’s complete discretion (including a downward
adjustment to zero), as provided in Section 3.4 hereof.

3.2 The Committee may pay an Award to a Participant under the Plan for a year if
the Company has positive Adjusted Net Income for such year. If positive Adjusted
Net Income is not achieved for the year, no Award shall be payable to any
Participant under the Plan for such year.

3.3 Following the close of the year for which the Committee has authorized
Awards, the Committee shall determine whether the requirements under the Plan
for payment of Awards for such year have been satisfied. Prior to paying any
Award under the Plan, the Company’s independent auditors shall review and verify
the calculation of the Company’s Adjusted Net Income for the applicable year.
The Committee shall then certify, in writing, whether the performance goal was
met within the meaning of the Code and the Regulations and determine the amount
of the Awards that shall be paid to Participants in accordance with the Award
opportunity established for each Participant pursuant to Section 3.1 and subject
to the Committee’s discretion to downward adjust Awards, as provided in
Section 3.4.

3.4 Each Participant’s actual Award amount shall then be determined by the
Committee based upon (i) the Award opportunity previously established for the
Participant pursuant to Section 3.1, and (ii) any downward adjustment that the
Committee determines to make, such downward adjustment to be in the sole
discretion of the Committee. In determining the amount of any downward
adjustment, the Committee may give consideration to the contribution made by the
Participant to achievement of the Company’s established objectives and such
other matters as it shall deem relevant in exercising such discretion. In no
event may a Participant’s Award exceed the lesser of (i) the amount of the Award
opportunity previously established for the Participant (if the Award opportunity
so established for such Participant pursuant to Section 3.1 for such year is
less than the Maximum Award Amount), or (ii) the Maximum Award Amount.

3.5 Subject to Section 6 of the Plan, payments of an Award, if any, under the
Plan with respect to any year, shall be made between January 1 and March 15 of
the calendar year following the applicable performance year, and as soon as
practicable after



--------------------------------------------------------------------------------

4

 

the Committee certifies that the performance goals have been met and determines
the actual Award amount for each Participant.

3.6 If the Committee has previously determined that payment of all or a portion
of an Award shall be made in the form of RSUs or Restricted Stock, the Committee
shall calculate the number of RSUs or shares of Restricted Stock, as applicable,
that shall be credited to the Participant in payment of the Award based upon
(i) the cash amount that would be payable to the Participant if the Award or the
portion thereof to be made in the form of RSUs or Restricted Stock, as
applicable, were instead paid in cash, and (ii) the value of an RSU or a share
of Restricted Stock, as applicable, on the date of grant specified by the
Committee.

 

4. Administration

The Plan shall be administered by the Committee or a subcommittee thereof.
Subject to the express provisions of the Plan and the requirements of
Section 162(m) of the Code, the Committee shall have plenary authority to
interpret the Plan, to prescribe, amend and rescind the rules and regulations
relating to it and to make, in its discretion, all other determinations deemed
necessary or advisable for the administration of the Plan. The determinations of
the Committee on the matters referred to in this Section 4 shall be conclusive.

Each member of the Committee (or a subcommittee thereof, consisting of at least
two individuals, established to administer the Plan) shall be an “outside
director” within the meaning of Section 162(m) of the Code and the Regulations.

 

5. Eligibility

Payments of Awards with respect to any year may be made under the Plan only to a
person who was a Participant during all or part of such year.

 

6. Deferral of Award

Each Participant may elect by written notice delivered to the Company at the
time and in the form required by the Company to defer payment of all or any
portion of a cash Award the Participant might earn with respect to a year, all
in accordance with the Code and the Regulations and on such terms and conditions
as the Committee may establish from time to time or as may be provided in any
employment agreement between the Company and the Participant or in any deferred
compensation plan maintained by the Company.

 

7. Effectiveness of the Plan

The Plan shall become effective upon the later of (i) approval by the Board and
(ii) approval by Time Warner Inc. and TW AOL Holdings Inc., as the sole
stockholders of the Company. The Plan shall remain in effect until such time as
it is terminated by the Committee. The Plan shall apply to the annual bonuses
payable to each Participant in respect of 2010 and thereafter; provided that any
Awards paid under the Plan on or following the first regularly scheduled meeting
of the stockholders of the Company that occurs more than 12 months after the



--------------------------------------------------------------------------------

5

 

Distribution shall be subject to the approval of the Plan by the then-existing
stockholders of the Company.

 

8. Termination and Amendment

The Plan shall continue in effect until terminated by the Committee. The
Committee may at any time modify or amend the Plan in such respects as it shall
deem advisable; provided, however, that any such modification or amendment shall
comply with all applicable laws and applicable requirements for exemption (to
the extent necessary) under Section 162(m) of the Code and the Regulations
(taking into consideration the exception provided by Section 1.162-27(f)(4)(iii)
of the Regulations).

 

9. Withholding

The obligations of the Company to make payments under the Plan shall be subject
to applicable federal, state and local tax withholding requirements.

 

10. Separability

If any of the terms or provisions of the Plan conflict with the requirements of
Section 162(m) of the Code, the Regulations or applicable law, then such terms
or provisions shall be deemed inoperative to the extent necessary to avoid the
conflict with the requirements of Section 162(m) of the Code, the Regulations or
applicable law without invalidating the remaining provisions hereof. With
respect to Section 162(m), if the Plan does not contain any provision required
to be included herein under Section 162(m) of the Code or the Regulations, such
provision shall be deemed to be incorporated herein with the same force and
effect as if such provision had been set out at length herein.

 

11. Non-Exclusivity of the Plan

Neither the adoption of the Plan by the Committee or the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Committee or the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options, RSUs, or other stock-based
awards, the payment of cash in an annual or long-term incentive arrangement or
otherwise, or the payment or providing of other benefits outside of the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases. The payment or provision of certain of such incentive
arrangements and benefits may or may not be deductible by the Company. None of
the provisions of the Plan shall be deemed to be an amendment to or incorporated
in any employment agreement between the Company and any Participant.

 

12. Beneficiaries

Each Participant may designate a beneficiary or beneficiaries to receive, in the
event of such Participant’s death, any payments of cash Awards remaining to be
made to the Participant under the Plan. Each Participant shall have the right to
revoke any such designation and to redesignate a beneficiary or beneficiaries by
written notice to the Company to such effect. If any



--------------------------------------------------------------------------------

6

 

Participant dies without naming a beneficiary or if all of the beneficiaries
named by a Participant predecease the Participant, then any amounts of cash
Awards shall be paid to the Participant’s estate.

 

13. Governing Law

The Plan shall be governed by, and construed in accordance with, the laws of the
State of New York, without regard to principles of conflicts of laws.

 

14. No Right to Employment or Participation

The Plan shall not interfere with or limit in any way the right of the Company
to terminate any Participant’s employment at any time, and the Plan shall not
confer upon any Participant the right to continue in the employ of the Company.
No person shall have the right to be selected to receive an Award or, having
been so selected, to be selected to receive a future Award.

 

15. No Fractional RSUs or shares of Restricted Stock

Whenever the Committee determines that all or a portion of an annual bonus shall
be settled by an award of RSUs or shares of Restricted Stock, no fractional RSUs
or shares of Restricted Stock will be awarded, but instead cash will be paid for
a fraction or, if the Committee should so determine, the number of RSUs, or
shares of Restricted Stock, as applicable, will be rounded downward to the next
whole RSU or share of Restricted Stock, as applicable.

 

16. Compliance with IRC Section 409A

The Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code. In
furtherance thereof, no payments may be accelerated under the Plan other than to
the extent permitted under Section 409A of the Code. To the extent that any
provision of the Plan violates Section 409A of the Code such that amounts would
be taxable to a Participant prior to payment or would otherwise subject a
Participant to a penalty tax under Section 409A of the Code, such provision
shall be automatically reformed or stricken to preserve the intent hereof.
Notwithstanding anything herein to the contrary, (i) if at the time of a
Participant’s termination of employment the Participant is a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company shall defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of
employment (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments due to a Participant hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment compliant under Section 409A of the Code, or otherwise such payment
shall be restructured, to the extent possible, in a manner, determined by the
Committee, that does not cause such an accelerated or additional tax. The
Committee



--------------------------------------------------------------------------------

7

 

shall implement the provisions of this section in good faith; provided that
neither the Company, nor the Committee, nor any of Company’s or its
subsidiaries’ employees or representatives, shall have any liability to
Participants with respect to this section.